

Exhibit 10.11


COMPREHENSIVE AMENDMENT TO FINANCING DOCUMENTS




THIS COMPREHENSIVE AMENDMENT TO FINANCING DOCUMENTS (this "Amendment") is dated
March 31, 2012, by and among GSE SYSTEMS, INC., a Delaware corporation ("GSE"),
GSE POWER SYSTEMS, INC., a Delaware corporation ("GSE Power Systems"), and GSE
ENVISION LLC, a New Jersey limited liability company, successor-by-merger to GSE
ENVISION INC., a New Jersey corporation ("GSE EnVision" and with GSE and GSE
Power Systems, each a "Co-Borrower" and collectively, the "Co-Borrowers") and
SUSQUEHANNA BANK, a Pennsylvania state chartered commercial banking corporation
(the "Bank"); witnesseth:
RECITALS
WHEREAS, pursuant to a Master Loan and Security Agreement dated
November 23, 2011 by and among GSE, GSE Power Systems and GSE EnVision Inc.
(collectively, the "Original Borrowers") and the Bank (the "Loan Agreement"),
the Bank extended a revolving credit facility to the Original Borrowers in the
principal amount of Seven Million Five Hundred Thousand Dollars ($7,500,000)
(the "Credit Facility"), as evidenced by a Revolving Credit Note given by the
Original Borrowers in favor of the Bank dated November 22, 2011 in the face
amount of $7,500,000 (the "Revolving Credit Note"); and
WHEREAS, pursuant to Articles of Merger filed on March 30, 2012 among the
corporate records of the New Jersey Secretary of State, GSE EnVision Inc. merged
into GSE EnVision; and


WHEREAS, the Bank and the Co-Borrowers have determined to modify certain
provisions of the Financing Documents (as defined in the Loan Agreement) to
reflect the merger and to substitute GSE EnVision as a Co-Borrower, and to
clarify certain terms regarding the issuance of letters of credit under the
Credit Facility, all in accordance with the provisions of this Amendment.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the Bank and the Co-Borrowers agree as follows:

--------------------------------------------------------------------------------

1.            Recitals.  The Bank and the Co-Borrowers acknowledge that the
above Recitals to this Amendment are true and correct, and agree that the same
are incorporated by reference into the body of this Amendment.  Unless otherwise
specifically defined herein, all capitalized terms used in this Amendment shall
have the same meanings ascribed to such terms in the  Loan Agreement.
2.            Amendments to Financing Documents.
(a)            The first paragraph of the Loan Agreement is hereby deleted in
its entirety and the following is inserted in lieu thereof:
"THIS MASTER LOAN AND SECURITY AGREEMENT (this "Agreement") is made this
22nd day of November, 2011, by and among GSE SYSTEMS, INC., a Delaware
corporation, GSE POWER SYSTEMS, INC., a Delaware corporation, and GSE ENVISION
LLC, a New Jersey limited liability company, successor-by-merger to GSE ENVISION
INC., a New Jersey corporation (each a "Borrower" and collectively, the
"Borrowers") and SUSQUEHANNA BANK (the "Bank")."


(b)            All references in the Financing Documents to "GSE EnVision Inc.
shall be changed to read "GSE EnVision LLC".
(c)            The Co-Borrowers and the Bank agree and acknowledge that, as used
in the Loan Agreement and the other Financing Documents, the term "Letter of
Credit" shall be deemed to include both letters of credit issued directly by the
Bank as well as any letter of credit, guaranty or financial accommodation issued
or established by another bank or financial institution at the request of, or at
the direction of, the Bank and for which the Bank faces credit exposure,
liability or obligations (any such letter of credit or financial accommodation
is hereafter referred to as a "Third Party Letter of Credit"). Any Third Party
Letter of Credit shall reduce the availability of the Revolving Credit Amount as
though the Bank issued the Letter of Credit directly for so long as such Third
Party Letter of Credit remains outstanding. The Co-Borrowers' joint and several
obligations to repay any liabilities incurred by the Bank under any Third Party
Letter of Credit shall be evidenced by the Amended and Restated Revolving Credit
Note dated of even date herewith from the Co-Borrowers in favor of the Bank.
(d)            The Loan Agreement and the other Financing Documents are hereby
amended such that any reference to the "Note" shall hereafter be deemed to refer
to that certain Amended and Restated Revolving Credit Note dated of even date
herewith from the Co-Borrowers in favor of the Bank.
3.            Grants of Liens and Security Interests.  Each Co-Borrower each
hereby grants, re-grants and confirms the grant of all liens and security
interest in and to all collateral described in the Financing Documents as
collateral for the Credit Facility as amended by this Amendment on the terms set
forth in the Financing Documents.
4.            Fees, Costs, and Expenses.  The Co-Borrowers shall pay to the Bank
on demand all costs and expenses both now and hereafter reasonably paid or
incurred with respect to the preparation, negotiation, execution, administration
and enforcement of this Amendment and all documents related thereto, including,
without limitation, attorneys' fees and expenses, recording costs, recordation
and other taxes, appraisal fees, costs of record searches, title company
premiums and costs, fees and expenses for environmental audits and survey costs.
 

--------------------------------------------------------------------------------

5.            Representations and Warranties.  In order to induce the Bank to
enter into this Amendment, the Co-Borrowers each represent and warrant to the
Bank that as of the date hereof (a) no Event of Default exists under the
provisions of any of the Financing Documents, (b) no event exists which, with
the giving of notice or lapse of time, or both, could or would constitute an
Event of Default under the provisions of any of the Financing Documents, (c) all
of the representations and warranties of the Co-Borrowers in the Financing
Documents, are true and correct in all material respects on the date hereof as
if the same were made on the date hereof, (d) all collateral for the Credit
Facility as amended by this Amendment is free and clear of all assignments,
security interests, liens and other encumbrances of any kind and nature
whatsoever except for those granted or permitted under the provisions of the
Financing Documents, (e) no material adverse change has occurred in the
business, financial condition, prospects or operations of any Co-Borrower since
the date of the financial statements most recently furnished to the Bank in
accordance with the provisions of the Financing Documents, and (f) the Financing
Documents (as amended by this Amendment) constitute the legal, valid and binding
obligations of the Co-Borrowers enforceable in accordance with their terms
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors' rights generally.  If any of the
foregoing representations and warranties shall prove to be false, incorrect or
misleading in any material respect, the Bank may, in its absolute and sole
discretion, declare that an Event of Default has occurred and exists under the
provisions of each of the Financing Documents.
6.            Applicable Law, Etc.  This Amendment shall be governed by the laws
of the State of Maryland and may be executed in any number of duplicate
originals or counterparts, each of such duplicate originals or counterparts
shall be deemed to be an original and all taken together shall constitute one
and the same instrument.
7.            Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of the Bank and each Co-Borrower and their respective heirs,
successors and assigns.
This Amendment is an amendment and modification of certain provisions of the
Financing Documents.  All of the provisions of the Financing Documents are
incorporated herein by reference and shall remain and continue in full force and
effect as amended by this Amendment.  Each Co-Borrower hereby ratifies and
confirms all of its respective obligations, liabilities and indebtedness under
the provisions of the Financing Documents as amended by this Amendment.  The
Bank and each Co-Borrower agree it is their intention that nothing herein shall
be construed to extinguish, release or discharge or constitute, create or effect
a novation of, or an agreement to extinguish, any of the obligations,
indebtedness and liabilities of any Co-Borrower or any other party under the
provisions of the Financing Documents, or any assignment or pledge to the Bank
of, or any security interest or lien granted to the Bank in or on, any
collateral and security for such obligations, indebtedness and liabilities.
[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Co-Borrower and the Bank have executed this Amendment
under their respective seals, the day and year first written above.


WITNESS/ATTEST:
 
CO-BORROWERS:
 
 
 
 
_____________________________
 
GSE SYSTEMS, INC.
 
 
 
By:/s/ Jeffery G. Hough(SEAL)
Jeffrey G. Hough
Senior Vice President and Chief Financial Officer
 
 
 
 
 
_____________________________
 
GSE POWER SYSTEMS, INC.
 
 
 
By:/s/ Jeffery G. Hough(SEAL)
Jeffrey G. Hough
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
_____________________________
 
GSE ENVISION LLC
 
By:GSE Power Systems, Inc.,
its sole member
 
 
 
By:/s/ Jeffery G. Hough(SEAL)
Jeffrey G. Hough
Senior Vice President and Chief Financial Officer
 
 
 
 
 
_____________________________
 
SUSQUEHANNA BANK
 
 
 
By:/s/ Rober P. Whelen, Jr.(SEAL)
Robert P. Whelen, Jr.,
Senior Vice President
 


